Citation Nr: 0425614	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for sleep apnea syndrome.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis with sinusitis.

3.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from May 1979 through July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, granted 
entitlement to service connection for allergic rhinitis with 
sinusitis, and assigned a noncompensable evaluation (zero 
percent) effective from August 2001.  The RO also granted 
entitlement to service connection for pseudofolliculitis 
barbae, herpes zoster, rosacea, acne vulgaris, and eczema, 
and assigned a noncompensable evaluation (listing all those 
conditions together) effective from August 2001.  The veteran 
expressed disagreement with the evaluations assigned as to 
only the pseudofolliculitis barbae and herpes zoster.  This 
appeal as to some, but not all, of the service-connected skin 
disorders may require the RO to itemize them separately on 
future rating decisions.

This matter also arises from an October 2001 rating decision 
wherein the RO granted entitlement to service connection for 
sleep apnea syndrome and assigned a noncompensable 
evaluation, effective from August 2001.  The veteran 
expressed disagreement with the evaluation assigned.  
Subsequently, in a November 2003 rating decision, the RO 
assigned a 50 percent disability evaluation, effective from 
August 2001.  

Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993), holding that when a claimant expresses general 
disagreement with the assignment of a disability rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as seeking the maximum benefit allowable 
by law.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Our review of the claims file finds that in September 2003 
the veteran notified the RO of a new address.  In October and 
December 2003, the veteran submitted additional evidence to 
the RO, and his return address thereon was the same as the 
new address he had submitted in September 2003.  

In January 2004, the RO attempted to notify the veteran of a 
November 2003 rating decision; however, the notice letter was 
mailed to the veteran's old address.  A supplemental 
statement of the case (SSOC) also was mailed to the veteran's 
old address in January 2004.  In addition, the veteran had 
requested a Travel Board hearing, and in May 2004 the RO sent 
a letter that the requested hearing had been scheduled in 
June 2004.  The veteran did not report for the scheduled 
hearing; however, as above, the letter notifying him of the 
hearing date scheduled was sent to his old address.  As the 
correspondence from the RO was sent to an old address, it is 
not clear from the record whether the veteran received the 
rating decision, SSOC, or notification of the scheduled date 
for the Travel Board hearing.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  If there is no new communication since 
September 2003 regarding a change of address, 
then, using the veteran's address as provided 
in his September 2003 correspondence, the RO 
should remail the notice of the rating 
decision with a copy of the November 2003 
rating decision and a copy of the January 
2004 supplemental statement of the case.  

3.  The RO should reschedule the veteran for 
a Travel Board hearing, and the notification 
of the scheduled date should be sent to the 
veteran's new address as shown in his 
September 2003 letter, unless a more recent 
change of address has been submitted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


